In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
HEATHER LAVAYEN, on behalf of
                         *
G.R.C., a minor          *                          No. 15-1247V
                Petitioner,
                         *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: August 10, 2017
                         *
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                          Attorneys’ fees and costs
                         *
             Respondent. *
******************** *

Diana Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner;
Ann D. Martin, United States Dep’t of Justice, Washington, DC, for respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On August 9, 2017, petitioner moved for final attorneys’ fees and costs in
the above-captioned matter. Petitioner requested reimbursement for attorneys’ fees
and costs in the amount of $27,122.15 and reimbursement for petitioner’s costs for
other counsel in the amount of $2,255.17, amounts to which respondent does not
object. The Court awards these amounts.

       On October 26, 2015, Heather Lavayen filed a petition for compensation
alleging that the meningococcal meningitis vaccine and diphtheria, tetanus, and
pertussis vaccine, which her child, G.R.C., received on August 5, 2014, caused
G.R.C. to suffer from chronic inflammatory demyelinating polyneuropathy. The
undersigned issued a decision awarding compensation to petitioner based on the
parties’ joint stipulation. Decision, issued Mar. 9, 2017, 2017 WL 1376415.

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
       Because petitioner received compensation, petitioner is entitled to an award
of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). Petitioner seeks a total of
$27,122.15 in attorneys’ fees and costs. In compliance with General Order No. 9,
petitioner filed a statement that she did not incur any personal costs in pursuit of
her case, but she does claim a total of $2,255.17 for attorneys’ fees and costs by
Paul A. Baumann, Baumann Kangas Estate Law, for guardianship matters related
to this case. Ex. 16, 17.

       After reviewing the request, the Court awards the following:

       a. A lump sum of $27,122.15 in the form of a check made payable
          to petitioner and petitioner’s attorney, Alison H. Haskins, of
          Maglio Christopher and Toale, PA; and

       b. A lump sum of $2,255.17 in the form of a check made payable
          to petitioner and Paul A. Baumann, Baumann Kangas Estate
          Law.

This represents reimbursement for attorneys’ fees and other litigation costs
available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review
filed pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in
accordance herewith.2

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                2